DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the as measured according to the VDA 270 standard.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites BO) the polyether polyol component comprises B1) which is a polyether polyol having a hydroxyl number of from 20 to 50 mgKOH/g.  However, Claim 1 requires BO) the polyether polyol component consist of polyether polyols with a hydroxyl numbers of from 50 to 500 mgKOH/g.  B1) is then outside the scope of the polyethers which may be included in BO) per Claim 1.  To overcome this rejection, Claim 1 could be amended to recite BO) the polyether polyol component consist of polyether polyols with a hydroxyl numbers of from 50 to 500 mgKOH/g or the recitation of B2) could be deleted from Claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046758 to Boehnke et al.  
Regarding Claims 1, 4, and 5.  Boehnke et al. teaches a rigid polyurethane (PU) foam having >50% by volume open-cell/cell openings according to DIN ISO 4590-86 (Paragraph 0001).  The foam is obtained by a reaction system comprising a polyisocyanate component A (Paragraphs 0011 - 0023); and a component B comprising:
a polyether polyol component B2) consisting of polyether polyols with a functionality of 2 and a hydroxyl number in the range of 150 to 550 mgKOH/g (Paragraphs 0015 - 0018);

preferably 5 to 7 weight percent water (Paragraph 0021).
Boehnke et al. teaches the catalyst may be provided in an amount of 0.5 parts by weight of component B (Paragraph 0022).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to provide the catalyst, e.g. 1,1’-((3-diemthylamino)propyl)imino)bis-2-propanol, at an amount at the lower end of range disclosed by Boehnke et al., which is the part of the range which overlaps with the instantly claimed range.  The motivation would have been that a lesser amount of catalyst would provide advantages such as lowering material costs and greater control over the foam-forming reaction.
Regarding Claim 2.  Boehnke et al. teaches the rigid polyurethane foam of Claim 1 wherein the component A comprises:
0 to 10 weight percent 2,2'-diphenylmethane diisocyanate;
0 to 30 weight percent 2,4'-diphenylmethane diisocyanate; and
25 to 75 weight percent 4,4'-diphenylmethane diisocyanate (Paragraphs 0011 – 0014)).
Regarding Claim 3.  Boehnke et al. teaches the rigid polyurethane foam of Claim 1.  In Inventive Example 1, the polyether component provided comprises:
(B1) a polyether alcohol based upon glycerol, propylene oxide and ethylene oxide with a hydroxyl number of 35 mgKOH/g and a functionality of 3 (Paragraph 0047).  As it is based upon propylene oxide and ethylene oxide, (B1) would be expected to terminate in units derived from one of these alkylene oxides;
(B3) a polyether alcohol based upon glycerol with a hydroxyl number of 450 mgKOH/g and a functionality of 3 (Paragraph 0049); and
(B2) a polyether based upon propylene glycol with a hydroxyl number of 260 mgKOH/g and a functionality of 2 (Paragraph 0049).  
Boehnke et al. further teaches polyether polyols (B2) and (B3) are prepared with propylene oxide as the alkylene oxide component (Paragraph 0033) and therefore both (B2) and (B3) would be expected to be terminated in oxypropylene (PO) units.
Regarding Claim 7.  Boehnke et al. teaches the rigid polyurethane foam of Claim 1 but is silent regarding its average odor value.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam with an average odor value as measured according to the VDA 270 standard in the instantly claimed In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claims 12 and 13.  Boehnke et al. teaches a method of producing automotive interior trim comprising producing an automotive trim article, such as roof lining or pillar trim, comprising the rigid polyurethane foam of Claim 1 (Paragraphs 0001 - 0003).
Regarding Claim 14.  Boehnke et al. teaches automotive interior trim comprising the rigid polyurethane foam of Claim 1 (Paragraphs 0001 - 0003).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046758 to Boehnke et al., as applied in the rejection of Claim 1 under 35 U.S.C. 103 above, and further in view of US 4,957,944 to Schiffauer et al.
Regarding Claim 6.  Boehnke et al. teaches the rigid polyurethane foam of Claim 1 wherein the reaction system may further include additives such as foam stabilizers  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Schiffauer et al. shows that silicone oils are known in the art to be suitable foam stabilizers for use in the preparation of polyurethane foams.


Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046758 to Boehnke et al.  
Regarding Claims 8 - 10.  Boehnke et al. teaches a rigid polyurethane (PU) foam having >50% by volume open-cell/cell openings according to DIN ISO 4590-86 (Paragraph 0001).  Boehnke et al. teaches these foams are suitably used for the production of automotive trim, such as roof linings and pillar trim.  Roof linings and pillar trim are subsequently described as sandwich structures in which the 
The foam is obtained by a reaction system comprising a polyisocyanate component A (Paragraphs 0011 - 0023); and a component B comprising:
a polyether polyol component B2) consisting of polyether polyols with a functionality of 2 and a hydroxyl number in the range of 150 to 550 mgKOH/g (Paragraphs 0015 - 0018);
a catalyst which may be 1,1’-((3-diemthylamino)propyl)imino)bis-2-propanol (Paragraphs 0022 and 0037), which is alternatively known in the art as N,N-dimethyl-N’,N’-di-(2-hydroxylpropyl)-1,3-propanediamine; and
preferably 5 to 7 weight percent water (Paragraph 0021).
Boehnke et al. teaches the catalyst may be provided in an amount of 0.5 parts by weight of component B (Paragraph 0022).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to provide the catalyst, e.g. 1,1’-((3-diemthylamino)propyl)imino)bis-2-propanol, at an amount at the lower end of range disclosed by Boehnke et al., which is 
Regarding Claim 11.  Boehnke et al. teaches a method for preparing the polyurethane composite panel of Clam 8 comprising applying an adhesive to both sides of the rigid polyurethane foam panel, placing the polyurethane foam between the two reinforcing materials/facing layers, and pressing the sandwich in a mold at a temperature in the range of 100 to 150°C (Paragraph 0003).  
Boehnke et al. is silent regarding the time in which the composite panel is in the mold. However, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) At the time of invention, it would have been obvious to a person of ordinary skill in the art to optimize the time for producing the composite panel to ensure the adhesive is adequately set at the given temperature, while maximizing the efficiency of the process.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered.  The Office agrees that the proposed amendments to the claims are sufficient to overcome the 
Applicant’s arguments with respect to the outstanding rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that US 2016/0046758 to Boehnke et al. is not properly relied upon to teach a polyether component “consisting of” polyether polyols having a functionality of from 2 to 4 and a hydroxyl number from 50 to 500.  Applicant notes that Boehnke et al. requires the use of polyoxyalkylene polyols, i.e. polyether polyols, having functionalities of 6 in the disclosed reaction mixtures.
However, it is unnecessary to remove the hexafunctional polyol from the reaction system of Boehnke et al. to teach the instantly claimed foam and method of forming a foam.  When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (MPEP 2111.03) Thus, in the instant case, the phrase “consisting of” only limits the particularly claimed polyether component BO).  It does not exclude the provision of other elements, including other polyether components, in the claimed reaction systems.  
With particular reference to the prior art, Boehnke et al. teaches a polyether 
Applicant’s arguments that secondary reference US 4,957,944 to Schiffauer et al. -applied in the rejection of Claim 6 under 35 U.S.C. 103 - does not overcome the deficiencies of Boehnke et al. is not persuasive, as the alleged deficiencies have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764